Citation Nr: 0114780	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  01-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel



REMAND

The veteran had active duty for training from July to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  It cannot be said at this point that there is no 
possible additional notification or development action that 
is required under the VCAA for the reasons discussed below.  
Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that VA records exist that have not been 
obtained.  The VA examiner in October 2000 stated that the 
veteran's VA medical records were reviewed.  However, no VA 
treatment records have been associated with the claims file.  
It is not known whether the veteran has received VA treatment 
specifically for his service-connected hemorrhoids, but these 
records must be obtained because they are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, the veteran submitted a letter showing that he 
was denied benefits by the Social Security Administration, 
and his claim was based, in part, on his service-connected 
hemorrhoid disorder.  VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  Therefore, the RO must request 
these records. 

The veteran's representative has requested that an additional 
VA examination be conducted.  It does not appear that 
additional examination is needed at this time, based upon the 
evidence currently of record.  The most recent examination 
was conducted less than one year ago.  However, if the 
additional medical records obtained upon remand suggest there 
has been a change in the severity of the veteran's service-
connected disorder since that time, scheduling additional 
examination(s) may be appropriate.  

Accordingly, this case is REMANDED for the following:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:



a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for hemorrhoids since 1999; 
and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
hemorrhoids since 1999, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information, 
including from the VA Medical Center in 
Shreveport for all treatment since 1999.

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 




5.   The RO should ensure that no other 
notification or development action, in 
addition to that directed above, is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  The RO 
should specifically review the claims file 
and determine whether, based on the 
additional evidence, another VA 
examination is needed.  If further action 
is required, undertake it before further 
adjudication of the claim.

6.  Thereafter, readjudicate this claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


